01/19/2021
                 IN THE SUPREME COURT OF THE STATE OF MONTANA

                                          DA 18-0187                                          Case Number: DA 18-0187

                                                                                 LiEj
 STATE OF MONTANA,                                                        JAN 1 9 2021
                                                                       Bowen Greenwood
               Plaintiff and Appellee,
                                              ORIr                   Clerk of Supreme Court
                                                                        State of Montana


         v.                                                           ORDER

 WESLEY SMITH,

               Defendant and Appellant.



         Pursuant to the Internal Operating Rules of this Court, this cause is classified for
oral argument before the Court sitting en banc and is hereby set for argument on
Wednesday, February 17, 2021, at 9:30 a.m. in the Courtroom of the Montana Supreme
Court, Mazurek Justice Building, Helena, Montana.
         IT IS FURTHER ORDERED that pursuant to M. R. App. P. 17(3), oral argument
tirnes in this cause number shall be forty (40) minutes for the Appellant and thirty (30)
minutes for the Appellee.
         IT IS FURTHER ORDERED that oral argument shall be limited to the following
issue:
         Whether § 45-5-625(4)(b), MCA, which requires supervision by the
         Department of Corrections and continuous satellite-based monitoring for the
         remainder of an offender's life after prison, even when the sentence is
         discharged, facially violates the Fourth,Eighth, and Fourteenth Amendments
         of the United States Constitution and Article II, Sections 10, 11, 22, and 28,
         of the Montana Constitution.

         Counsel should be mindful of the provisions of M.R. App. P. 17(6).
         The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Leslie Halligan, District Judge.
         DATED this 1 9 —day of January, 2021.
                                                   For the Court,




                                                                 Chief Justice